TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00589-CR


Letitia Dobbins, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-10-201986, HONORABLE JIM CORONADO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Letitia Dobbins has filed a pro se notice of appeal from the district court's
judgment placing her on community supervision following her plea of guilty to the offense of
possession of a controlled substance, cocaine.  See Tex. Health & Safety Code Ann. § 481.115(a)-(b)
(West 2010).  The district court has certified that this is a plea-bargain case, the defendant has no
right of appeal, and the defendant has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d). 
Accordingly, we dismiss the appeal.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed
Filed:   November 4, 2011
Do Not Publish